DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 8-9, 13, 15-16, 18-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sotos et al. (US Pub. No. 2013/0227703), hereinafter referred to as Sotos, in view of Pelleg et al. (US Pub. No. 2021/0201666), hereinafter referred to as Pelleg.
Referring to claims 1 and 18, Sotos discloses a storage device (mobile data storage device, fig. 4), comprising: one or more non-volatile memory circuits (fig. 4, memory 404 and data storage 406, [0079-0080]); one or more memory controllers (chipset 402, fig. 4) configured to operate the one or more non-volatile memory circuits (chipset 402 may be embodied as a memory controller hub, [0077]); a storage device connector (peripheral port, [0075]); one or more first transceivers of a first type (long-range high-bandwidth communication circuitry 424, fig. 4), wherein the one or more first transceivers comprise one or more wireless transceivers (establish a wireless data link with the mobile communication device using a long-range communication protocol; [0005]); one or more second transceivers of a second type (cellular comm. circuitry 426, fig. 4); and a data processor (processing circuitry 400, [0076]) configured to store data received from a first device using the one or more first transceivers (receive data from the mobile communication device 104 and store the data in the data storage 406, [0088]), wherein the data processor is further configured to cause the data to be stored by the one or more memory controllers to the one or more non-volatile memory circuits ([0077-00080]), and to cause the data to be transmitted using the one or more second transceivers (mobile data storage device 102 may include a cellular communication circuitry 426 to allow the mobile data storage device 102 to communication with other devices (e.g., the mobile communication device 104) over a cellular connection; [0083]).
While Sotos teaches a second device in communication with mobile data storage device (secondary mobile communication device 204, fig. 2), Sotos does not appear to explicitly disclose aggregating data received from the first and second device, processing the aggregated data into processed data, and transmitting the processed data and further processing the aggregated data into processed data
However, Pelleg discloses a wireless communication network aggregating data received from the first and second device, processing the aggregated data into processed data, and transmitting the processed data and further processing the aggregated data into processed data (Once the local aggregator accumulates enough signals, possibly from different vehicles, then the local aggregator can analyze the received data to determine which potential road anomaly events are valid, and then transmit those valid road anomaly event's location and type to a central server; [0031]).
Sotos and Pelleg are analogous art because they are from the same field of endeavor, data storage and transmission.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Sotos and Pelleg before him or her, to modify the mobile storage device of Sotos to include data aggregation of Pelleg because the aggregation would minimize the required storage and transmission resources. 
The suggestion/motivation for doing so would have been to filter relevant information for transmission (Pelleg: [0048]).
Therefore, it would have been obvious to combine Sotos and Pelleg obtain the invention as specified in the instant claim.

As to claim 2, the combination of Sotos in view of Pelleg discloses the data processor includes an anomalous data module configured to find anomalous data within the aggregated data (Pelleg: local aggregator can analyze the received data to determine which potential road anomaly events, [0031]). The suggestion/motivation to combine remains as indicated above.

As to claim 3, the combination of Sotos in view of Pelleg discloses the anomalous data includes at least one of i) a portion of the aggregated data determined to be erroneous based on a predefined condition, or ii) data having values outside of a predefined set of parameters (Pelleg: local aggregator 105 can analyze the received data to identify a subset of real road anomaly events...if the level of confidence in the road anomaly event is above a threshold (e.g., a predetermined confidence level), then the local aggregator 105 can identify the existence road anomaly event as a real anomaly event... events that have a high confidence may require fewer samples while lower confidence events may require more; [0051]). The suggestion/motivation to combine remains as indicated above.

As to claim 4, the combination of Sotos in view of Pelleg discloses the anomalous data includes at least one of an image of a human face or an image of a particular object (Pelleg: event location data 123 can be analyzed and classified...characteristic classification or pattern detection can be...image analysis; [0064]). The suggestion/motivation to combine remains as indicated above.

As to claim 5, Sotos discloses the data processor is configured to cause data to be transmitted using the one or more second transceivers (mobile data storage device 102 may include a cellular communication circuitry 426 to allow the mobile data storage device 102 to communication with other devices (e.g., the mobile communication device 104) over a cellular connection; [0083]), and Pelleg discloses transmitting the anomalous data to a datacenter (Pelleg: transmit those valid road anomaly event's location and type to a central server; [0031]). The suggestion/motivation to combine remains as indicated above.

As to claim 8, the combination of Sotos in view of Pelleg discloses the data processor includes a third-party instruction module configured to receive one or more instructions from a third-party (Sotos: receive a request for data from the second mobile communication device, transmit a control signal to the mobile data storage device over the wireless control link to request the data from the mobile data storage device; [0027]), wherein the one or more instructions relate to at least one of i) processing the aggregated data (Pelleg: local aggregator can analyze the received data, [0048]), ii) preserving and providing the aggregated data (Pelleg: central server can then store those valid road anomaly event's location and type...central server can then send information, [0031]), iii) providing anomalous data associated with the aggregated data (Pelleg: local aggregator 105 can then transmit those valid road anomaly event's location and type to a central server, [0048]), iv) Pelleg: local aggregator...can act as a filter of the signals before passing them on to a central obstacle mapping server, [0048]). The suggestion/motivation to combine remains as indicated above.

As to claim 9, Sotos discloses the one or more first transceivers includes a WiFi radio transceivers (long-range, high-bandwidth communication circuit 424 is embodied as a Wi-Fi. communication circuit, [0082]) and the one or more second transceivers includes one or more cellular radio transceivers (a cellular communication circuitry 426 to allow the mobile data storage device 102 to communication with other devices (e.g., the mobile communication device 104) over a cellular connection; [0083]).)
While Sotos discloses a WiFi radio transceiver, Soto does not appear to explicitly disclose “two or more”.
However, the limitation amounts to a duplication of parts, and the court has “court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced” (see MPEP 2144.04.VI.B), and therefore, the claim would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Referring to claim 13, Soto discloses a data processing system (fig. 2), comprising: a first device (104, fig. 2); a second device (204, fig. 2); and a storage device (102, fig. 2), comprising: one or more non-volatile memory circuits (fig. 4, memory 404 and data storage 406, [0079-0080]); one or more memory controllers configured to operate the one or more non- volatile memory circuits (chipset 402 may be embodied as a memory controller hub, [0077]); a storage device connector (peripheral port, [0075]); one or more first transceivers of a first type (long-range high-bandwidth communication circuitry 424, fig. 4), wherein the one or more first transceivers comprise one or more wireless transceivers (establish a wireless data link with the mobile communication device using a long-range communication protocol; [0005]); one or more second transceivers of a second type (cellular comm. circuitry 426, fig. 4); and a data processor (processing circuitry 400, [0076]) configured to receive the data from the first device using the one or more first transceivers, wherein the data processor is further configured to cause the data to be stored by the one or more memory controllers to the one or more non-volatile memory circuits (receive data from the mobile communication device 104 and store the data in the data storage 406, [0088]), and to cause the processed data to be transmitted using the one or more second transceivers (mobile data storage device 102 may include a cellular communication circuitry 426 to allow the mobile data storage device 102 to communication with other devices (e.g., the mobile communication device 104) over a cellular connection; [0083]).
While Sotos disclose the first and second device, Sotos does not appear explicitly disclose the first and second devices configured to gather data of a first and second type respectively, the second type different from the first type, and to receive the data of the second type from the second device, to aggregate the data of the first type and the data of the second type, to process the aggregated data into processed data, to cause the aggregated to be transmitted.
However, Pelleg discloses the first and second devices configured to gather data of a first and second type respectively, the second type different from the first type, and to receive the data of the second type from the second device (data can be received from sensors of each of the vehicles or mobile phones. In some embodiments, the sensor data can comprise camera data, video recorder data, audio recorder data, accelerometer data, gyroscope data, vehicle state sensor data, GPS data, outdoor temperature sensor data, moisture sensor data, laser line tracker sensor data, or any other appropriate sensor data; [0026]), to aggregate the data of the first type and the data of the second type, to process the aggregated data into processed data, to cause the aggregated to be transmitted (Once the local aggregator accumulates enough signals, possibly from different vehicles, then the local aggregator can analyze the received data to determine which potential road anomaly events are valid, and then transmit those valid road anomaly event's location and type to a central server; [0031]).
Sotos and Pelleg are analogous art because they are from the same field of endeavor, data storage and transmission.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Sotos and Pelleg before him or her, to modify the mobile storage device of Sotos to include data aggregation of Pelleg because the aggregation would minimize the required storage and transmission resources. 
The suggestion/motivation for doing so would have been to filter relevant information for transmission (Pelleg: [0048]).
Therefore, it would have been obvious to combine Sotos and Pelleg obtain the invention as specified in the instant claim.

As to claim 15, the combination of Sotos in view of Pelleg discloses the first device includes at least one of a camera, an accelerometer, Pelleg: data can be received from sensors of each of the vehicles or mobile phones. In some embodiments, the sensor data can comprise camera data...accelerometer data...outdoor temperature sensor data...laser line tracker sensor data; [0026]); and the second device includes at least one of a humidity sensor, a water sensor, or other sensor (Pelleg: data can be received from sensors of each of the vehicles or mobile phones. In some embodiments, the sensor data can comprise...moisture sensor data...or any other appropriate sensor data; [0026]). The suggestion/motivation to combine remains as indicated above.

As to claims 16 and 19, while Sotos discloses the data processor is configured to cause the data to be transmitted using the one or more second transceivers (mobile data storage device 102 may include a cellular communication circuitry 426 to allow the mobile data storage device 102 to communication with other devices (e.g., the mobile communication device 104) over a cellular connection; [0083]), Sotos does not appear to explicitly an anomalous data module configured to find anomalous data within the aggregated data; the anomalous data includes at least one of erroneous data or data outside of a predefined set of parameters; and transmitting the anomalous data to a datacenter.
However, Pelleg discloses an anomalous data module configured to find anomalous data within the aggregated data (local aggregator can analyze the received data to determine which potential road anomaly events, [0031]); the anomalous data includes at least one of erroneous data or data outside of a predefined set of parameters (local aggregator 105 can analyze the received data to identify a subset of real road anomaly events...if the level of confidence in the road anomaly event is above a threshold (e.g., a predetermined confidence level), then the local aggregator 105 can identify the existence road anomaly event as a real anomaly event... events that have a high confidence may require fewer samples while lower confidence events may require more; [0051]); and transmitting the anomalous data to a datacenter (Once the local aggregator accumulates enough signals, possibly from different vehicles, then the local aggregator can analyze the received data to determine which potential road anomaly events are valid, and then transmit those valid road anomaly event's location and type to a central server; [0031]).
The suggestion/motivation to combine remains as indicated above.

As to claim 21, the combination of Sotos in view of Pelleg discloses processing comprises at least one of i) adding a first value and a second value from among the aggregated data into summed data (Pelleg: local aggregator 105 can accumulate real road anomaly events into the subset of road anomaly events. In some embodiments, the local aggregator 105 can further determine whether the size of the subset of road anomaly events exceeds the pre-defined threshold; [0051]), Pelleg: Once the local aggregator accumulates enough signals, possibly from different vehicles, then the local aggregator can analyze the received data to determine which potential road anomaly events are valid, and then transmit those valid road anomaly event's location and type to a central server; [0031]), .

Claims 6-7, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sotos in view of Pelleg as applied to claims 1-5, 8-9, 13, 15-16, 18-19, and 21 above, further in view of Verkasalo et al. (US Pub. No. 2011/0264663), hereinafter referred to as Verkasalo.
As to claim 6, the while the combination of Sotos in view of Pelleg discloses the data processor includes an analysis module configured to perform analysis on the aggregated data, and to generate a summary of at least some of the aggregated data (Pelleg: local aggregator can analyze the received data to determine which potential road anomaly events are valid, and then transmit those valid road anomaly event's location and type to a central server; [0031]), the combination does not appear to explicitly disclose statistical analysis and a statistical summary.
However, in a similar endeavor of data collection and analytics, Verkasalo discloses statistical analysis and a statistical summary (data is first processed...including e.g. aggregation...configured to calculate...summary statistics, [0026]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Sotos, Pelleg, and Verkasalo before him or her, to modify the storage system of Sotos in view of Pelleg to include the data processing of Verkasalo because the summarization of data can be more useful to users than raw data. 
The suggestion/motivation for doing so would have been to arrange data in a more useful format (Verkasalo: [0026]).
Therefore, it would have been obvious to combine Sotos, Pelleg, and Verkasalo obtain the invention as specified in the instant claim.

As to claims 7, 17, and 20, the combination of combination of Sotos, Pelleg, and Verkasalo discloses the data processor is configured to cause the statistical summary of the at least some of the aggregated data to be transmitted using the one or more second transceivers to a datacenter (Sotos: mobile data storage device 102 to communication...over a cellular connection, [0083]; Pelleg: local aggregator can analyze the received data...then transmit those valid road anomaly event's location and type to a central server, [0031]; Verkasalo: data is first processed...including e.g. aggregation...configured to calculate...summary statistics, [0026]). The suggestion/motivation to combine remains as indicated above.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sotos in view of Pelleg, as applied to claims 1-5, 8-9, 13, 15-16, 18-19, and 21 above, further in view of Chagam Reddy et al. (US Pub. No. 2018/0288152), hereinafter referred to as Chagam.
As to claim 10, Sotos disclose the storage device further comprising: a communication module (communication circuitry 420, fig. 4), comprising: the one or more first transceivers (long-range high-bandwidth communication circuitry 424, fig. 4) configured to communicate with the first device and the second device (mobile communication device 104, secondary mobile communication device 204, fig. 2), and the one or more second transceivers configured to communicate with the Internet (data storage device 102 to communication with other devices (e.g., the mobile communication device 104) over a cellular connection, [0083]; mobile communication device 104 may be...a mobile internet device, [0095]), and a system management bus configured to communicatively couple together the one or more memory controllers, the data processor, and the communication module (fig. 4, bus connection depicted connecting 402, 400, and 420).
Sotos does not appear to explicitly disclose an ethernet module including one or more ethernet ports; a wireless long term evolution (LTE) module; a transmission control protocol (TCP) module; a remote direct access memory (RDMA) module; and an Internet protocol (IP) module.
However, Pelleg discloses an ethernet module including one or more ethernet ports (coupled to the data processing system through a network interface such as a modem or Ethernet interface, [0098]).
Furthermore, Chagam teaches communication interfaces configured to provide a wireless long term evolution (LTE) module, a transmission control protocol (TCP) module, a remote direct access memory (RDMA) module, and an Internet protocol (IP) module ([0083]).
Sotos, Pelleg, and Chagam are analogous art because they are from the same field of endeavor, data collection and storage.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Sotos, Pelleg, and Chagam before him or her, to modify the storage system of Sotos in view of Pelleg to include communication interfaces of Chagam because the various communication interfaces would enhance the flexibility of the system to communicate across a variety of industry standard protocols. 
The suggestion/motivation for doing so would have been to increase compatibility among industry standard communication protocols.
Therefore, it would have been obvious to combine Sotos, Pelleg, and Chagam to obtain the invention as specified in the instant claim.

As to claim 11, Sotos discloses the one or more first transceivers is configured to receive the data from the first device (establish a wireless data link with the mobile communication device using a long-range communication protocol, [0005]; receive data from the mobile communication device 104 and store the data in the data storage 406, [0088]) and the one or more second transceivers is configured to transmit data (mobile data storage device 102 may include a cellular communication circuitry 426 to allow the mobile data storage device 102 to communication with other devices (e.g., the mobile communication device 104) over a cellular connection; [0083]).
While Sotos teaches the second device in communication with mobile data storage device (secondary mobile communication device 204, fig. 2), Sotos does not appear to explicitly disclose data received from the first and second device and transmitting processed data.
However, Pelleg discloses a wireless communication network aggregating data received from the first and second device and transmitting the processed data (Once the local aggregator accumulates enough signals, possibly from different vehicles, then the local aggregator can analyze the received data to determine which potential road anomaly events are valid, and then transmit those valid road anomaly event's location and type to a central server; [0031]).
The suggestion/motivation to combine remains as indicated above.

As to claim 12, Sotos discloses the one or more first transceivers is configured to receive the data from the first device (establish a wireless data link with the mobile communication device using a long-range communication protocol, [0005]; receive data from the mobile communication device 104 and store the data in the data storage 406, [0088]).
While Sotos teaches the second device in communication with mobile data storage device (secondary mobile communication device 204, fig. 2), Sotos does not appear to explicitly disclose data received from the first and second device and the ethernet module is configured to cause the processed data to be transmitted over the one or more ethernet ports.
However, Pelleg discloses a wireless communication network aggregating data received from the first and second device and transmitting the processed data (Once the local aggregator accumulates enough signals, possibly from different vehicles, then the local aggregator can analyze the received data to determine which potential road anomaly events are valid, and then transmit those valid road anomaly event's location and type to a central server; [0031]) and the ethernet module is configured to cause the processed data to be transmitted over the one or more ethernet ports (coupled to the data processing system through a network interface such as a modem or Ethernet interface, [0098]).
The suggestion/motivation to combine remains as indicated above.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sotos in view of Pelleg, as applied to claims 1-5, 8-9, 13, 15-16, 18-19, and 21 above, further in view Jalali et al. (US Pub. No. 2019/0190802), hereinafter referred to as Jalali, further in view of Wang et al. (US Pub. No. 2015/0237122), hereinafter referred to as Wang.
As to claim 14, Sotos discloses the first device configured to receive (mobile communication device 104...data requests received from the secondary mobile communication device 204; [0069]) and transmit data packets from at least the second device (mobile communication device 104...transmit (e.g., share) the data to the secondary mobile communication device 204; [0068]); and the second device is configured to at least one of i) the first device to communicate with the storage device (secondary mobile communication device 204 is unable to directly access any data storage on the mobile data storage...mobile communication device 104 may act as a "data server" in some embodiments to retrieve data from the mobile data storage device 102 and transmit (e.g., share) the data to the secondary mobile communication device 204; [0068]).
While Sotos discloses the use of Bluetooth communication ([0065]), Sotos does not appear to explicitly disclose the first and second devices including peer to peer (P2P) modules. As well, while Sotos discloses the secondary mobile communication device receives data requested through the first mobile communication device, which teaches “the second device configured to receive” the “data packets from at least the first device”, Sotos does not appear to explicitly disclose the second device further transmitting the “data packets from at least the first device”; and the first device is configured to at least one of i) transmit the data packets directly to the storage device or ii) determine a routing path through the second device to communicate with the storage device.
However, Jalali discloses the first device includes a peer to peer (P2P) module configured to receive and transmit data packets from at least the second device and the second device includes a P2P module configured to receive and transmit data packets from at least the first device (a collection of sensors may be arranged in a P2P grid that allows individual nodes to communicate with and through each other; [0002]).
Furthermore, in view of Sotos teaching the first device configured to communicate with the storage device and with the second device, in a similar endeavor of peer communications, Wang teaches a technique to determine a routing path through the second device (a path routing method of...peer-to-peer connection system comprising a target subsystem, at least one relay subsystem and a client electronic device...client electronic device determining an optimal connection path starting from the client electronic device and ending at the target subsystem; [0007]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Sotos, Pelleg, Jalali, and Wang before him or her, to modify the storage system of Sotos in view of Pelleg to include P2P capabilities of Jalali and the routing considerations of Wang because P2P communication would provide a robust solution to maintaining communication and the connection quality table would provide information on the optimal connection path. 
The suggestion/motivation for doing so would have been to strengthen the communication grid against instances of limited connectivity (Jalali: [0002]) and provide determination of the optimal connection path (Wang: [0006]).
Therefore, it would have been obvious to combine Sotos, Pelleg, Jalali, and Wang to obtain the invention as specified in the instant claim.

Response to Arguments
Applicant's arguments filed 6/9/2022 have been fully considered but are moot in view of the new grounds of rejection.

Conclusion
The examiner has cited particular column, line, and/or paragraph numbers in the references as applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in its entirety as potentially teaching of all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the examiner in prosecuting the application.  When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  See 37 C.F.R. 1.111(c).
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(11) and Interview Practice for additional details.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T OBERLY whose telephone number is (571)272-6991.  The examiner can normally be reached on M-F 800am-430pm (MT).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERIC T OBERLY/             Primary Examiner, Art Unit 2184